Exhibit 10.2







[FORM OF SENIOR SECURED PROMISSORY NOTE]

THE SECURITY REPRESENTED BY THIS CERTIFICATE (THE “SECURITY”) HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR UNLESS IMPLANT SCIENCES CORPORATION SHALL HAVE RECEIVED
AN OPINION OF COUNSEL THAT REGISTRATION OF THIS SECURITY UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.

SENIOR SECURED PROMISSORY NOTE

Dated:

March 19, 2014

   [$                   ]

For value received, IMPLANT SCIENCES CORPORATION, a corporation organized under
the laws of the Commonwealth of Massachusetts (the “Maker” or the “Company”),
hereby promises to pay to the order of [              ], a New York trust, with
an address at 1370 Avenue of the Americas, 32nd Floor, New York, New York  10019
(together with its successors, representatives, and assigns, the “Holder”), in
accordance with the terms hereinafter provided, the principal amount of [
                      ] ([$         ]) made by the Holder to the Maker under the
Note Purchase Agreement, dated as of March 19, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”), by and among the Maker, the Holder, the other investors party
thereto (the Holder and such other investors, collectively, the “Investors” and
each, individually, an “Investor”) and BAM Administrative Services LLC, as agent
for the Investors (the “Agent”), together with interest on such principal amount
and all other obligations outstanding hereunder.

All payments under or pursuant to this Senior Secured Promissory Note (this
“Note”) shall be made in United States Dollars in immediately available funds to
the Holder at the address of the Holder first set forth above or at such other
place as the Holder may designate from time to time in writing to the Maker or
by wire transfer of funds to the Holder’s account, instructions for which are
attached hereto as Exhibit A. The outstanding principal balance of this Note
shall be due and payable on March 31, 2015 or at such earlier time as provided
herein.

ARTICLE I

Section 1.1

Purchase Agreement.  This Note has been executed and delivered pursuant to the
Purchase Agreement.  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth for such terms in the Purchase Agreement.  

Section 1.2

Interest.  Interest on the original principal amount of this Note shall accrue
at a rate of fifteen percent (15%) per annum and shall be payable, in arrears,
on the last day of each calendar quarter, commencing on June 30, 2014. Any
interest accrued but unpaid as of the Maturity Date shall be paid on the
Maturity Date.  Furthermore, upon the occurrence of an














--------------------------------------------------------------------------------

Event of Default (as defined below) described in Sections 2.1(a), (h) or (i),
the Maker will pay to the Holder, on demand, additional default rate interest at
a rate equal to the lesser of two and one half percent (2.5%) per month
(prorated for partial months) and the maximum applicable legal rate per annum,
computed on the basis of a 360-day year of twelve (12) thirty-day months on the
outstanding principal balance of the Note and on all unpaid interest from the
date of the Event of Default.   

Section 1.3

Payment of Principal; Prepayment.  The outstanding principal balance plus all
accrued but unpaid interest and all other amounts due and owing hereunder shall
be paid in full on the Maturity Date. Notwithstanding the foregoing, the
principal balance hereunder and all other amounts may be payable in full at such
earlier time upon acceleration of this Note in accordance with the terms hereof.
Any amount of principal repaid hereunder may not be reborrowed. The Maker may
prepay all or any portion of the principal amount of this Note in an amount
equal to the sum of (i) 100% of the amount of the principal prepayment, and (ii)
all outstanding interest and all other amounts due and owing hereunder, upon not
less than thirty (30) days prior written notice to the Holder, without other
penalty or premium. This Note is further subject to mandatory prepayment at the
option of the Holder as set forth in Article 4 hereof.  

Section 1.4

Security Documents.  The obligations of the Maker hereunder are secured by a
continuing security interest in substantially all of the assets of the Maker
pursuant to the terms of a Security Agreement bearing even date herewith by and
between the Maker and the Holder and other collateral documents.  

Section 1.5

Payment on Non-Business Days.  Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment shall be due on the next succeeding Business Day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.

Section 1.6

Transfer.  This Note may be transferred or sold, and may also be pledged,
hypothecated or otherwise granted as security, by the Holder; provided, however,
that any transfer or sale of this Note must be in compliance with any applicable
securities laws.

Section 1.7

Replacement.  Upon receipt of a duly executed, notarized and unsecured written
statement from the Holder with respect to the loss, theft or destruction of this
Note (or any replacement hereof) and a standard indemnity, or, in the case of a
mutilation of this Note, upon surrender and cancellation of such Note, the Maker
shall issue a new Note, of like tenor and amount, in lieu of such lost, stolen,
destroyed or mutilated Note.

Section 1.8

Use of Proceeds.  The Maker shall use the proceeds of this Note as set forth in
the Purchase Agreement.





-2-













--------------------------------------------------------------------------------

ARTICLE II

EVENTS OF DEFAULT; REMEDIES

Section 2.1

Events of Default.  The occurrence of any of the following events shall be an
“Event of Default” under this Note:

(a)

any failure to make any payment of the principal amount, interest or any other
monetary obligation under this Note, as and when the same shall be due and
payable (whether on the Maturity Date or by acceleration or otherwise); or

(b)

the Maker shall fail to observe or perform any other condition, covenant or
agreement contained in this Note and such failure continues for a period of ten
(10) days after the earlier of (i) the date on which such failure first becomes
known to any officer of the Maker or (ii) notice thereof is given to the Maker
by Holder; or

(c)

the suspension from listing, without subsequent listing on any one of, or the
failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the Nasdaq Capital Markets, the Nasdaq Global Market, the Nasdaq Global
Select Market, The New York Stock Exchange, Inc. or the NYSE Alternext Exchange
for a period of five (5) consecutive Trading Days, such a suspension to only
constitute an Event of Default if the Holder provides the Maker written
notification that it deems such suspension to be an Event of Default; or

(d)

the Maker shall default in the performance or observance of any undertaking,
covenant, condition or agreement contained in Sections 3.5, 3.6, 3.12, 3.13,
3.15, 3.16, 3.19, 3.20, 3.22, 3.24,  3.31 and 4.4 of the Purchase Agreement;  or

(e)

the Maker shall default in the performance or observance of any undertaking,
covenant, condition or agreement contained in the Purchase Agreement (other than
Sections 3.5, 3.6, 3.12, 3.13, 3.15, 3.16, 3.19, 3.20, 3.22, 3.24, 3.31 and 4.4
of the Purchase Agreement) or any other Transaction Document and such failure
continues for a period of ten (10) days after the earlier of (i) the date on
which such failure first becomes known to any officer of the Maker or (ii)
notice thereof is given to the Maker by Holder;  or

(f)

any representation or warranty made by the Maker herein or in the Purchase
Agreement or any other Transaction Document shall prove to have been false or
incorrect or breached in a material respect on the date as of which made; or

(g)

 (A) a default in any payment of any amount or amounts of principal of or
interest on any Indebtedness of the Maker (other than the Indebtedness
hereunder), the aggregate principal amount of which Indebtedness is in excess of
$50,000 or (B) a default in the observance or performance of any other agreement
or condition relating to any Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit, after any applicable grace period, the
holder or holders or beneficiary or beneficiaries of such Indebtedness to cause
with the giving of notice if required, such Indebtedness to become due prior to
its stated maturity; or





-3-













--------------------------------------------------------------------------------



(h)

the Maker shall (i) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property or assets, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic), (iv) file a petition
seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or

(i)

a proceeding or case shall be commenced in respect of the Maker, without its
application or consent, in any court of competent jurisdiction, seeking (i) the
liquidation, reorganization, moratorium, dissolution, winding up, or composition
or readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of Maker or of all or any substantial part of
Maker’s assets or (iii) similar relief in respect of it under any law providing
for the relief of debtors, and such proceeding or case described in clause (i),
(ii) or (iii) shall continue undismissed, or unstayed and in effect, for a
period of thirty (30) days or any order for relief shall be entered in an
involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic)
against the Maker or action under the laws of any jurisdiction (foreign or
domestic) analogous to any of the foregoing shall be taken with respect to the
Maker and shall continue undismissed, or unstayed and in effect for a period of
sixty (60) days; or

(j)

a judgment or judgments in the aggregate amount exceeding $50,000 is/are entered
against the Maker and not dismissed or discharged within twenty (20) days
following the entry thereof; or

(k)

the Maker shall cease to actively conduct its business operations for a period
of five (5) consecutive Business Days other than in connection with temporary
shutdowns during the last two weeks of any December;

(l)

any material portion of the properties or assets of the Maker is seized by any
governmental authority; or

(m)

the Maker is indicted for the commission of any criminal activity.

Section 2.2

Remedies Upon An Event of Default.  If an Event of Default shall have occurred
and shall be continuing, the Holder may at any time at its option (a) declare
the entire unpaid principal balance of this Note, together with all interest
accrued hereon, plus fees and expenses, due and payable, and thereupon, the same
shall be accelerated and so due and payable, without presentment, demand,
protest, or notice, all of which are hereby expressly unconditionally and
irrevocably waived by the Maker; provided, however, that upon the occurrence of
an Event of Default described in Sections 2.1 (h) or (i) above, the outstanding
principal balance and accrued interest hereunder, plus fees and expenses, shall
be immediately





-4-













--------------------------------------------------------------------------------

and automatically due and payable, and/or (b) exercise or otherwise enforce, or
direct the Agent to exercise or otherwise enforce, any one or more of the
Holder’s or the Agent’s, as applicable, rights, powers, privileges, remedies and
interests under this Note, the Purchase Agreement, the Security Agreement or
other Transaction Document or applicable law.  No course of delay on the part of
the Holder shall operate as a waiver thereof or otherwise prejudice the right of
the Holder.  No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.  Upon and after an Event of Default of the type described in
Sections 2.1(a), (h) or (i), this Note shall bear interest at the default rate
set forth in Section 1.2 hereof.

ARTICLE III

[RESERVED]

ARTICLE IV

PREPAYMENT

Section 4.1

Prepayment.

(a)

Prepayment Option Upon Major Transaction.  In addition to all other rights of
the Holder contained herein, simultaneous with the occurrence of a Major
Transaction (as defined below), the Holder shall have the right, at the Holder’s
option, to require the Maker to prepay the Note in cash at a price equal to the
sum of (i) one hundred percent (100%) of the aggregate principal amount of this
Note plus all accrued and unpaid interest (if any), and (ii) all other fees,
costs, expenses, liquidated damages or other amounts (if any) owing in respect
of this Note and the other Transaction Documents (the “Major Transaction
Prepayment Price”); provided, however, in the case of a Major Transaction
described in Section 4.1(b)(iv) below, the Major Transaction Prepayment Price
shall be equal to the lesser of (x) the amount described in clauses (i) and (ii)
of this Section 4.1(a) or (y) 100% of the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Maker in connection with such Major Transaction after deducting therefrom only
reasonable fees, commissions, and expenses related thereto and required to be
paid by the Maker in connection with such Major Transaction to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid or payable to a Person that is not an affiliate of
Maker and are properly attributable to such Major Transaction (the “Net Cash
Proceeds”).

(b)

“Major Transaction.”  A “Major Transaction” shall be deemed to have occurred at
such time as any of the following events:

(i)

the consolidation, merger or other business combination of the Maker with or
into another Person (other than (A) pursuant to a migratory merger effected
solely for the purpose of changing the jurisdiction of incorporation of the
Maker or (B) a consolidation, merger or other business combination in which
holders of the Maker’s voting power immediately prior to the transaction
continue after the transaction to hold, directly or indirectly, the voting





-5-













--------------------------------------------------------------------------------

power of the surviving entity or entities necessary to elect a majority of the
members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities);

(ii)

the sale or transfer of more than fifty percent (50%) of the Maker’s assets
(based on the fair market value as determined in good faith by the Maker’s Board
of Directors) other than inventory in the ordinary course of business in one or
a related series of transactions;

(iii)

closing of a purchase, tender or exchange offer made to the holders of more than
fifty percent (50%) of the outstanding shares of Common Stock in which more than
fifty percent (50%) of the outstanding shares of Common Stock were tendered and
accepted; or

(iv)

the issuance by the Maker in one or more related or unrelated transactions of
any shares or Options (other than shares and Options granted to employees,
directors and consultants pursuant to any employee stock benefit, option,
purchase or similar plan or agreement approved by the Company’s Board of
Directors), warrants, interests, participations, or other equivalents
(regardless of how designated) of the Maker, whether voting or nonvoting,
including Common Stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Commission under the Exchange Act) or any equity contribution in received
by the Company, which in the aggregate results in Net Cash Proceeds in excess of
$500,000.

(c)

Mechanics of Prepayment at Option of Holder Upon Major Transaction.  No sooner
than fifteen (15) days nor later than ten (10) days prior to the consummation of
a Major Transaction, but not prior to the public announcement of such Major
Transaction, the Maker shall deliver written notice thereof via facsimile and
overnight courier (“Notice of Major Transaction”) to the Holder of this Note.
 At any time after receipt of a Notice of Major Transaction (or, in the event a
Notice of Major Transaction is not delivered at least ten (10) days prior to a
Major Transaction, at any time within ten (10) days prior to a Major
Transaction), the Holder of this Note may require the Maker to prepay, effective
immediately prior to the consummation of such Major Transaction, the Note by
delivering written notice thereof via facsimile and overnight courier (“Notice
of Prepayment at Option of the Holder Upon Major Transaction”) to the Maker,
which Notice of Prepayment at Option of Holder Upon Major Transaction shall
indicate the applicable Major Transaction Prepayment Price, as calculated
pursuant to Section 4.1(a) above.

(d)

Payment of Prepayment Price.  Upon the Maker’s receipt of a Notice(s) of
Prepayment at Option of Holder Upon Major Transaction from the Holder of this
Note, the Maker shall immediately notify the Holder of this Note by facsimile of
the Maker’s receipt of such Notice(s) of Prepayment at Option of Holder Upon
Major Transaction and the Maker shall deliver the Major Transaction Prepayment
Price immediately prior to or contemporaneous with the consummation of the Major
Transaction.  If the Maker shall fail to prepay the Note submitted for
prepayment (other than pursuant to a dispute as to the arithmetic calculation of
the Prepayment Price) immediately prior to or contemporaneous with the
consummation of the Major Transaction, in addition to any remedy the Holder of
this Note may have under this Note and the Purchase Agreement, the Major
Transaction Prepayment Price payable in respect of the





-6-













--------------------------------------------------------------------------------

Note not prepaid shall bear interest at the rate of two and one half percent
(2.5%) per month (prorated for partial months) until paid in full.  

ARTICLE V

MISCELLANEOUS

Section 5.1

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery, telecopy or facsimile at the address or number designated in
the Purchase Agreement (if delivered on a Business Day during normal business
hours where such notice is to be received), or the first Business Day following
such delivery (if delivered other than on a Business Day during normal business
hours where such notice is to be received) or (b) on the second Business Day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  

Section 5.2

Governing Law.  This Note shall be governed by and construed in accordance with
the internal laws of the State of New York, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.

Section 5.3

Headings.  Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

Section 5.4

Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
 The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
holder’s right to pursue actual damages for any failure by the Maker to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the holder thereof and shall not, except as expressly
provided herein, be subject to any other obligation of the Maker (or the
performance thereof).  The Maker acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Holder and
that the remedy at law for any such breach may be inadequate. Therefore the
Maker agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available rights and
remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.  

Section 5.5

Enforcement Expenses.  The Maker agrees to pay all costs and expenses incurred
from time to time by the Holder with respect to any modification, consent or





-7-













--------------------------------------------------------------------------------

waiver of the provisions of this Note or the Transaction Documents and any
enforcement of this Note and the Transaction Documents, including, without
limitation, reasonable attorneys’ fees and expenses.

Section 5.6

Amendments.  This Note may not be modified or amended in any manner except in
writing executed by the Maker and the Holder.  

Section 5.7

Compliance with Securities Laws.  

(a)

The Holder of this Note acknowledges that this Note is being acquired solely for
the Holder’s own account and not as a nominee for any other party, and for
investment, and that the Holder shall not offer, sell or otherwise dispose of
this Note except in accordance with applicable law.  

(b)

The Holder is an “accredited investor” (as defined in Rule 501 of Regulation D
under the Securities Act), and such Holder has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Securities.  The Holder is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act and it is not a
broker-dealer.  The Holder acknowledges that an investment in the Securities is
speculative and involves a high degree of risk.

Section 5.8

Consent to Jurisdiction.  Each of the Maker and the Holder (i) hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court sitting in the Southern District of New York and the courts of the State
of New York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Each of the Maker and the Holder
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under the Purchase Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing in this Section
3.8 shall affect or limit any right to serve process in any other manner
permitted by law.  

Section 5.9

Binding Effect.  This Note shall be binding upon, inure to the benefit of and be
enforceable by the Maker, the Holder and their respective successors and
permitted assigns.  The Maker shall not delegate or transfer this Note or any
obligations or undertakings contained in this Note.

Section 5.10

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

Section 5.11

Maker Waivers; Dispute Resolution.  





-8-













--------------------------------------------------------------------------------



(a)

Except as otherwise specifically provided herein, the Maker and all others that
may become liable for all or any part of the obligations evidenced by this Note,
hereby waive presentment, demand, notice of nonpayment, protest and all other
demands’ and notices in connection with the delivery, acceptance, performance
and enforcement of this Note, and do hereby consent to any number of renewals of
extensions of the time or payment hereof and agree that any such renewals or
extensions may be made without notice to any such persons and without affecting
their liability herein and do further consent to the release of any person
liable hereon, all without affecting the liability of the other persons, firms
or Maker liable for the payment of this Note, AND DO HEREBY WAIVE TRIAL BY JURY.

(b)

No delay or omission on the part of the Holder in exercising its rights under
this Note, or course of conduct relating hereto, shall operate as a waiver of
such rights or any other right of the Holder, nor shall any waiver by the Holder
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.

(c)

THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

Section 5.12

Definitions.  Capitalized terms used herein and not defined shall have the
meanings set forth in the Purchase Agreement.  For the purposes hereof, the
following terms shall have the following meanings:

“Business Day” (whether or not capitalized) shall mean any day banking
transactions can be conducted in New York City, NY, USA and does not include any
day which is a federal or state holiday in such location.

“Common Stock” means shares of common stock, par value $0.001 per share, of the
Company.

“Company” means Implant Sciences Corporation, a Massachusetts corporation.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or a registered national securities exchange, or (b) if the
Common Stock is not traded on the OTC Bulletin Board or a registered national
securities exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.





-9-













--------------------------------------------------------------------------------




“Transaction Documents” means this Note, the Purchase Agreement, the Security
Agreement, and all other security documents or related agreements now or
hereafter entered into in connection with and/or as security for this Note and
all amendments and supplements thereto and replacements thereof and any other
Transaction Document (as that term is defined in the Purchase Agreement).

[Signature appears on following page]  





-10-













--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.







IMPLANT SCIENCES CORPORATION







By:

______________________________

Name: Glenn D. Bolduc

Title:   President and

Chief Executive Officer














[SIGNATURE PAGE TO SENIOR SECURED

CONVERTIBLE PROMISSORY NOTE]

S-1







--------------------------------------------------------------------------------







EXHIBIT A




WIRE INSTRUCTIONS




Wire instructions for ___________________

Bank:

ABA#:

Account Name:

Account Number:  





EXHIBIT A











